DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 21-26 are currently pending.
Claims 16-20 are cancelled.
Claims 6 and  8-13 are withdrawn from consideration.
Claims 1-5, 7 and 14-15 and 22-25 are currently rejected.


Response to Arguments
Claim element “image generation module” in line 9 of claim 1 is no longer interpreted under 35 U.S.C. 112(f) pursuant of Applicant’s amendments filed 02/01/2022. 
Applicant remarks on page 12 of Applicant’s remarks filed 02/11/2022 that Kemp (US 20140240713) fails to teach a virtual image “as commonly defined in geometric optics or as disclosed in the filed application because Kemp only discloses an image constructed from image data, and that said image is not a virtual image within its meaning in geometric optics or the filed application. 
Examiner respectfully disagrees. 
Claim 1 recites, in part, “render, from the vantage point determined by shape sensing information obtained from the at least one optical fiber, a virtual image of at least a portion of the region using the image data set”. In particular, the virtual image is recited as being rendered using the image data set. The recitation of using the image data set is appreciably broad. For instance, using the image data set as recited could mean using some information about the image data set, for instance, a timing information about the image data set, to render the virtual image. So, here, any action or step that involves the use of the image data set to produce a rendering or a virtual image, teaches the limitation in question. 
Kemp does more than just using an irrelevant information for the rendering step. In paragraphs 80-83, Kemp describes various steps involved in receiving IVUS image data and data from a shape sensing catheter, and rendering an image from a co-registration image of the two sources of data sets, as claimed. 
Furthermore, Applicant appears to distinguish the type of virtual image produced in the instant application from the type of virtual image produced in Kemp. In its current form, the claim does not provide for such a distinction to be made so that, an interpretation of the recited virtual image, as proposed by the Applicant covers the scope of all virtual images formed from a generated image data set, which is an improper boundary for the instant claim and also, amounts to an improper importation of the claim from the specification. See MPEP 2111.01(II).
Therefore, the claims stand rejected. 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a virtual image” in the preamble, hence , the recitation in line 16 of “a virtual image” should be amended to recite --the virtual image--. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 21 recites “wherein an angle between a virtual image plane and a physical image plane is minimized and so that a size of a virtual image volume is maximized”. However, it is unclear how the two planes form an angle that is minimized, that is, it is unclear how the physical image plane and the virtual image plane interact with each other so that an angle exists between them. Furthermore, it is unclear if the “virtual image plane” refers to a new image or the “virtual image” in claim 1.  Claim 26 is similarly rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 recites “wherein an angle between a virtual image plane and a physical image plane is minimized and so that a size of a virtual image volume is maximized”. However, the claim does not indicate what component or element of the system is performing the minimization step, and fails to further limit the system/apparatus of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-5, 7, 14- 15, and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kemp, N, J. US 20140240713, hereafter referred to as “Kemp”.

Regarding claim 1, Kemp teaches a system for providing a perspective for a virtual image (see paragraphs 7-9 for the system combining imaging devices with three dimensional shape sensing devices), comprising: 
an intraoperative imaging system having a transducer (see intravascular ultrasound (IVUS) of paragraph 32) configured to generate an image data set for a region (see paragraph 42 for imaging an area of interest using an IVUS); 
a shape sensing enabled device (see paragraph 50 for the shape sensing device 10) which includes at least one optical shape sensing fiber (see paragraph 50 for the optical fiber 20) and configured to have at least a portion of the shape sensing enabled device positioned relative to the region (see paragraph 31 stating that “The three dimensional image is reconstructed based on the position (e.g., shape sensing data) of the catheter inside the vessel” meaning the shape sensing is positioned in a region of interest of the vessel being examined), 
the shape sensing enabled device (see paragraph 50 for the shape sensing device 10) having a coordinate system (frame or coordinate of the shape sensing described in paragraphs 59 and 81) registered with a coordinate system of the intraoperative imaging system (see paragraph 82-83 for the co-registration of the IVUS image frame and shape sensing data frame); and 
a workstation (see computer 90 of fig. 6 and paragraph 57) comprising a processor (see processor in paragraph 79) and a memory (memory of paragraph 70) that stores instructions, which when executed by the processor, cause the processor to:
determine a vantage point (computed three-dimensional position of the shape sensing device as described in paragraph 81) relative to the shape sensing enabled device based on shape sensing information obtained from the at least one optical fiber (paragraph 82 describes tagging shape sensing frames or local coordinates for each segment of the shape sensing device respective of their locations as they are catheterized through the vessel and correlated to the IVUS image. Paragraph 68 discloses the conditions for determining three dimensional position data of the shape sensing device so that an specified or individually rendered frame of the shape sensing data comprises the recited vantage point of the instant application), and 
render from the vantage point determined by the shape sensing information obtained from the at least one optical fiber (see determination of the shape sensing position data in paragraph 68), a virtual image of at least a portion of the region using the image data set (see paragraphs 83-84 and fig. 2 for the rendered co-registration image of the vessel).

Regarding claim 2, Kemp further teaches wherein the virtual image includes at least one of: a forward-looking image (see paragraph 32 for the forward-looking IVUS). 

Regarding claim 3, Kemp teaches that the virtual image includes one or more two-dimensional image slices (see paragraph 80 for the cross-sectional images corresponding to slices of a vessel).

Regarding claim 4, Kemp further teaches that the intraoperative imaging system includes an ultrasonic imaging system (see paragraph 32) and the transducer includes one or more ultrasonic transducers internally disposed within or externally mounted on a subject to be imaged (see paragraphs 42-43 for description of the transducers disposed at the tip of the a flexible driveshaft inside a plastic sheath for insertion into a vessel). 

Regarding claim 5, Kemp teaches a registration module (see paragraph 82 for the co-registration processor) for registering the coordinate system of the shape sensing enabled device with the coordinate system of the intraoperative imaging system (see paragraphs 82-83), and including a transform configured to transform the image data set to the virtual image (see paragraphs ). 
79-80 for the use of data acquisition circuit of the processor to transform the acquired image data into rendered image data).

Regarding claim 7, Kemp teaches wherein registration between the intraoperative imaging system and the shape sensing enabled device includes shape-based registration (see paragraph 82 for the correlation of shape sensing data to the IVUS image data) 

Regarding claim 14, Kemp teaches a method for virtual imaging (see paragraphs 7-9 for the method combining imaging devices with three dimensional shape sensing devices), comprising: 
imaging a region of a subject with an intraoperative imaging system to generate an image data set for the region (see paragraph 42 for imaging an area of interest using an IVUS); 
positioning at least a portion of a shape sensing enabled device which includes at least one optical shape sensing fiber relative to the region (see paragraph 31 stating that “The three dimensional image is reconstructed based on the position (e.g., shape sensing data) of the catheter inside the vessel” meaning the shape sensing is positioned in a region of interest of the vessel being examined); 
registering a coordinate system of the shape sensing enabled device with a coordinate system of the intraoperative imaging system (see paragraph 82-83 for the co-registration of the IVUS image frame and shape sensing data frame);
determining a vantage point (computed three-dimensional position of the shape sensing device as described in paragraph 81) relative to the shape sensing enabled device based on shape sensing information obtained from the at least one optical fiber (paragraph 82 describes tagging shape sensing frames or local coordinates for each segment of the shape sensing device respective of their locations as they are catheterized through the vessel and correlated to the IVUS image. Paragraph 68 discloses the conditions for determining three dimensional position data of the shape sensing device so that an specified or individually rendered frame of the shape sensing data comprises the recited vantage point of the instant application), and 
generating from the vantage point (computed three-dimensional position of the shape sensing device as described in paragraph 81) determined by the shape sensing information obtained from the at least one optical fiber (see determination of the shape sensing position data in paragraph 68), a virtual image of at least a portion of the region using the image data set (see paragraphs 83-84 and fig. 2 for the rendered co-registration image of the vessel).

Regarding claim 15, Kemp further teaches wherein generating a virtual image includes generating the virtual image including a forward-looking image (see paragraph 32 for the forward-looking IVUS). 

Regarding claim 21, Kemp further teaches wherein an angle between a virtual image plane and a physical image plane is minimized and so that a size of a virtual image volume is maximized sinceKemp teaches in paragraph 59 that a catheter’s bending angle or eccentricities at each point as it subtends a portion of a vessel are accounted for as the catheter courses through the vessel,meaning that an angle between the virtual image plane reconstructed at each plane is movable or adjustable such that an angle between the virtual image plane and the physical plane angle is minimized. The minimization of the angle necessarily means that the size of the virtual image is maximized, as appears to be admitted by Applicant in the claim which sets forth the maximization of the virtual image to be a result of the minimization of the angle. According to MPEP 2114(I), an “apparatus claims cover what a device is, not what a device does”. Also see, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Thus, for the claimed system, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since the catheter of Kemp is capable of moving such that an angle between the planes is minimized, then Kemp teaches the limitation.

Regarding claim 22, Kemp further teaches wherein the virtual image includes at least one of: a side-looking image, a circumferential image and a forward-looking image (see paragraph 32 for the forward-looking IVUS). 

Regarding claim 23, Kemp further teaches wherein the virtual image includes one or more two-dimensional image slices (see paragraph 80 for the cross-sectional images corresponding to slices of a vessel).

Regarding claim 24, Kemp further teaches registering the coordinate system of the shape sensing enabled device with the coordinate system of the intraoperative imaging system, and including a transform configured to transform the image data set to the virtual image (in paragraph 81, Kemp states “the sensing device includes a computing system, for example, configured to translate measured strain data into three dimensional positional data based on a frame of reference (e.g., local coordinate system (x', y', z')) for each sensing event of a segment of the fiber”). 

Regarding claim 25, Kemp further teaches wherein registering between the intraoperative imaging system and the shape sensing enabled device includes at least one of: shape-based registration, image-based registration and tracking technology registration (in paragraph 81, Kemp states “the sensing device includes a computing system, for example, configured to translate measured strain data into three dimensional positional data based on a frame of reference (e.g., local coordinate system (x', y', z')) for each sensing event of a segment of the fiber”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp.

Regarding claim 26, though Kemp does not specifically disclose that an angle between a virtual image plane and a physical image plane is minimized and so that a size of a virtual image volume is maximized,Kemp teaches in paragraph 59 that the catheter’s angles changes as it is coursed through a lumen at various points along the lumen, which means that for any particular point where a portion of the virtual image is formed of the lumen, there is a corresponding virtual image plane that was deduced based on the shape data of the shape sensing device at particular angles. This virtual image plane is hence said to be capable of being moved closer to the corresponding physical plane so that a resultant size of the virtual image volume is maximized (note that it appears that, as acknowledged by Applicant in the claim (i.e. “so that…”), minimizing the clamed angle would necessarily result in the virtual image volume size to be maximized). 
Therefore, it would have been obvious to one of ordinary skill in the art, through routine optimization, to have the angle between a virtual image plane and a physical image plane be minimized (i.e. via moving the catheter which changes the claimed angle), in order to determine the optimal angle that provides a desired image. See MPEP 2144.05(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                              
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793